 Case 2:16-cv-08033-AB-FFM Document 313 Filed 01/03/19 Page 1 of 2 Page ID #:9343


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case No.:          2:16-cv-08033-AB0-FFM                          Date:   January 3, 2019


 Title:         Nomadix, Inc. v. Guest-Tek Interactive Entertainment, Ltd.


 Present: The Honorable           ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                     None Appearing                                 None Appearing

 Proceedings:              [In Chambers] Order Extending Stay of Proceedings

       The Court has reviewed the parties’ supplemental briefing on the Court’s power to
enjoin filings in the United States Patent and Trademark Office (“PTO”). At this stage,
there is no legal basis for the Court to grant Nomadix the remedy it seeks.

       Nomadix cites to cases in which a court enjoined a litigant from proceeding before
the U.S. International Trade Commission or Patent Trial and Appeal Board (“PTAB”)
where the court was enforcing the parties’ contractual obligations, such as forum
selection clauses, but the parties have failed to address whether a similar contractual
obligation exists in this case. See, e,g., Gen. Protecht Grp., Inc. v. Leviton Mfg. Co., Inc.,
651 F.3d 1355, 1365-55 (Fed. Cir. 2011) (enjoining party from pursuing ITC action in
light of parties’ forum selection clause); Dodocase VR, Inc. v.MerchSource, LLC, No. 17-
CV-07088-EDL, 2018 WL 1475289 (N.D. Cal. Mar. 26, 2018) (enjoining party from
pursuing PTAB action in light of parties’ forum selection clause).

      Guest-Tek asserts “there is no forum selection clause in the parties’ license
agreement here that, when properly interpreted, would preclude Guest-Tek from pursuing
PTO proceedings,” but fails to provide any reasoning in support of its conclusion. (Dkt.

CV-90 (12/02)                            CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                   1
 Case 2:16-cv-08033-AB-FFM Document 313 Filed 01/03/19 Page 2 of 2 Page ID #:9344

No. 311 at 13.) And Nomadix fails to address the forum selection clause in the License
Agreement altogether. Because dispositive issues have not been fully addressed, the
Court declines to condition the stay on Guest-Tek withdrawing its existing IPR petitions
and declines to enjoin Guest-Tek from initiating further proceedings challenging
Nomadix’s patents.

      For the reasons outlined in the Court’s April 18, 2018 Order granting, in part,
Guest-Tek’s Motion to Stay and Guest-Tek and GWH’s December 10, 2018 Status
Report, the Court finds a short stay of the case is warranted. (See Dkt. Nos. 284, 306.)
The Court therefore extends the stay (1) until February 12, 2019—sixty (60) days from
December 14, 2018 and forty (40) days from the date of this Order—or (2) fourteen (14)
days following the resolution of the Chapter 11 bankruptcy proceedings, whichever
comes first. The parties are ORDERED to file a joint status report (1) on or before
Friday, February 8, 2019, unless the stay has been lifted or the case is resolved, or (2)
within five (5) days following the resolution of the Chapter 11 bankruptcy proceedings.
The Status Conference set for January 4, 2019 is hereby VACATED and will be reset as
necessary.

         IT IS SO ORDERED.




CV-90 (12/02)                      CIVIL MINUTES - GENERAL             Initials of Deputy Clerk CB

                                             2
